DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 and 3-12 are currently pending. 
Claims 8-11 are withdrawn. 
Claims 1, 3-4 and 6-7 are rejected.   
Claims 5 and 12 are allowed.

Response to Amendment/Arguments
The Amendment filed 8/23/2021 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. Applicant’s arguments have been fully considered and are addressed below: 

Objection to the Claims
The objection of claim 2 for informalities has been overcome by cancelling the claim. The objection has been withdrawn. 

35 USC § 112 Rejection
The rejection of claims 1-4 and 6-7 under 35 USC 112(a) for containing new matter has been overcome by the amendments to claim 1, wherein the definition of R1 and R2 were replaced with definitions properly supported by the disclosure as filed. The rejection has been withdrawn.
35 USC § 102 Rejection
The rejection of claims 1, 3-4 and 6-7 under 35 USC 102(a)(1) for being anticipated by Reg. No. 39764-03-9 has been overcome by the amendment to claim 1 wherein when R1 is phenyl linked by O the phenyl is unsubstituted (whereas the prior art compound has a disubstituted phenyl: 
    PNG
    media_image1.png
    132
    354
    media_image1.png
    Greyscale
). The rejection has been withdrawn. 
The rejection of claims 1-2, 4 and 6-7 under 35 USC 102(a)(1) for being anticipated by Reg. No. 21396-91-8 has been overcome by the amendment to claim 1 wherein R2 may be substituted by certain groups which do not encompass the dimethylamino group of the prior art compound 
    PNG
    media_image2.png
    297
    734
    media_image2.png
    Greyscale
. The rejection has been withdrawn.

Scope of the Elected Invention
Examination of the Markush-type claims has been extended, as necessitated by amendment in accordance with MPEP 803.02, to the scope of formula (I) that reads on the prior art. Specifically, formula (1), 
    PNG
    media_image3.png
    106
    203
    media_image3.png
    Greyscale
, wherein R1 is tetrazolyl (substituted or unsubstituted) was searched and was found free of prior art. The search was then extended to formula (1), wherein R1 is piperazinyl (substituted or unsubstituted), which was not found allowable over the prior art. 
Claims 5 and 12 appear allowable over the prior art.
Claims 8-11 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemical Abstract Service, STN Database, Registry No. 1289443-36-2 [Entered STN: 3 May 2011].
Registry No. 1289443-36-2 discloses the compound 
    PNG
    media_image4.png
    251
    946
    media_image4.png
    Greyscale
and teaches that it has a theoretical mass solubility of 0.080 g/L in unbuffered water at approximately pH 7.03 (page 2), from which a PHOSITA would immediately envisage an aqueous composition comprising said compound. This disclosure anticipates the claimed compound of Formula (I), 
    PNG
    media_image5.png
    111
    204
    media_image5.png
    Greyscale
, as follows:
	Claim 1, wherein R1 is piperazinyl monosubstituted with C2 alkoxycarbonyl, R2 is phenyl monosubstituted with C1 alkoxy, R3 is H, and R4 is H. 
Claim 3, wherein the phenyl in R2 is monosubstituted with C1 alkoxy.
	Claim 4, wherein R3 and R4 are each H.
 	Claims 6 and 7, wherein a pharmaceutical composition comprises a compound of claim 1 and water as a pharmaceutically acceptable carrier, and wherein the composition is inherently capable of meeting the intended use limitation recited by the preamble (i.e., “treating cardiovascular disease”).

Allowable Subject Matter
Claims 5 and 12 are allowed.

Conclusion  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Amanda L. Aguirre/Primary Examiner, Art Unit 1626